UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2013 Commission File Number: 001-35043 GREAT PANTHER SILVER LIMITED (Translation of registrant's name into English) Suite 800, 333 Seymour Street Vancouver, British Columbia, V6B 5A6, Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. [] Form 20-F[X] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] 1 SUBMITTED HEREWITH Exhibits Condensed Interim Consolidated Financial Statements for the Three Months Ended March 31, 2013 and 2012 (Unaudited) Management’s Discussion and Analysis for the Three Months Ended March 31, 2013 Form 52-109F2 – Certification of Interim Filings – CEO Form 52-109F2 – Certification of Interim Filings – CFO 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GREAT PANTHER SILVER LIMITED "Jim Zadra" Jim Zadra Chief Financial Officer & Corporate Secretary May 8, 2013 3
